United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   THE UNITED STATES COURT OF APPEALS        February 13, 2006

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk
                       _____________________

                            No. 05-00041
                       _____________________

                       IN RE: HANY A. ZOHDY

                                           Petitioner

                       _____________________


Before JONES, Chief Judge, KING and DENNIS, Circuit Judges.

PER CURIAM:*

     This is a reciprocal discipline proceeding against attorney

Hany A. Zohdy.   The Supreme Court of Louisiana suspended Zohdy

for three years, with one year deferred, based on Mr. Zohdy’s

conduct in two class action cases.   In re Zohdy, 892 So. 2d 1277

(La. 2005).

     As a result of the suspension order, this court issued an

order to Mr. Zohdy to show cause why he should not be suspended

as a member of this court’s bar.     Mr. Zohdy responded and

requested oral argument.

     Attorney discipline by a circuit court is governed by FED.

R. APP. P. 46, which states that a member of the federal

appellate court’s bar is subject to suspension or disbarment by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the court if the member has been suspended or disbarred from

practice by any other court.    The member must be given an

opportunity to show cause why he should not be disciplined, and

must be given a hearing, if he requests one.      FED. R. APP. P.

46(b)(2), (3).

     A hearing in the form of oral argument was held before a

three-judge panel on February 9, 2006.      Mr. Zohdy appeared pro

se. The sole issue before this court is whether the suspension

by the Supreme Court of Louisiana supports the imposition of

reciprocal discipline.

     Discipline by federal courts does not automatically flow

from discipline by other courts.       Theard v. United States, 354
U.S. 278, 282 (1957).    When considering reciprocal discipline

based on a state court discipline order, the Supreme Court has

held that a federal court should recognize, and give effect to,

the “condition created by the judgment of the state court unless,

from an intrinsic consideration of the state record,” it appears:

(1) that the state proceeding was wanting in due process; (2)

that the proof of facts relied on by the state court to establish

misconduct was so infirm as to give rise to a clear conviction

that the court could not, consistent with its duty, accept the

state court’s conclusion as final; or (3) that to do so would,

for some other “grave” and sufficient reason, conflict with the

court’s duty not to disbar except upon the conviction that, under


                                   2
the principles or right and justice, it is constrained to do so.

Selling v. Radford, 243 U.S. 46, 51 (1917).

     The Selling analysis has been expressly adopted by the Fifth

Circuit.     In re Dawson, 609 F.2d 1139, 1142 (5th Cir. 1980); In

re Wilkes, 494 F.2d 472, 476-77 (5th Cir. 1974).     Mr. Zohdy has

the burden of showing why this court should not impose reciprocal

discipline.     In re Calvo, 88 F.3d 962, 966 (11th Cir. 1996).

     After conducting a review of the record of the state court

court proceeding,1 and after thoroughly considering the response

to the show cause order, the hearing memorandum filed by Mr.

Zohdy, and his oral argument, we find none of the types of

infirmities identified in Selling that would militate against the

imposition of reciprocal discipline.2

         IT IS ORDERED that Hany A. Zohdy is suspended from

practice as a member of the bar of this court. If and when Mr.

Zohdy is reinstated as a member in good standing of the Louisiana

bar, he may apply to the clerk of court for authorization by the

Chief Judge to resume practice as a member of the bar of this

court.




     1
          This court obtained from the Supreme Court of Louisiana
the record of Mr. Zohdy’s disciplinary proceeding.
     2
             Mr. Zohdy’s Motion to Exceed Page Limits is granted.

                                   3